 In the Matter of COLUMBIAN CARBON COMPANYandINTERNATIONALUNION OF OPERATING ENGINEERS, A. F. of L.Case No. 1-7-C-1405.-Decided August 26, 1948DECISIONANDORDEROn September 30, 1947, Trial Examiner Peter F. Ward issued hisIntermediate Report in the above entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices 1 and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection wit11this case to a three-man panel consisting of the undersigned BoardMembers.*The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and the brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner insofar as they are consistent with the findings,conclusions, and order hereinafter set forth.1.We agree with the Trial Examiner that the Respondent, by PlantProduction Foreman Bond,2 interfered with, restrained, and coercedits employees in violation of Section 8 (1) of the Act.We base such'Those provisions of Section 8 (1) and(3) of the National Labor Relations Act, whichthe Trial Examiner found were violated,are continued in Section 8 (a) (1) and (3) of theAct, as amended, by the LaborManagement RelationsAct, 1947.*Houston, Reynolds, and Gray.2Bond left the Respondent's employ in June 1946,and did not appear at the hearing.While we agree with the Respondent that the Trial Examiner was not warranted in findingthat the Respondent knew of Bond'swhereabouts,this circumstance does not affect ourconclusions herein.79 N. L. R. B., No. 12.62 COLUMBIAN CARBON COMPANY63findingsupon Bond's threats to withholdan increase3and to discon-tinue customary rest periods if the employees joined the Union, hisinterrogation of Barker concerning the latter's union membership,and his statementto Barker that the activities of the Unionwere undersurveillance.4The Respondent asserts that its policy concerning the question ofunion organization among its employees was one of strict neutralityas evidenced by a form letter 5 which it mailed to the employees justbefore the election. It urges that Bond's statements, mentioned above,even if made, were contrary to this policy.We note, however, thatthis letter did not retract or in any way refer to Bond's statements,nor did the Respondent take any other action specifically repudiatingBond's remarks.The Respondent also asserts in this connection thatBond's activities were ineffectual in any event, inasmuch as the electionresults show that the employees voted overwhelmingly in favor of theUnion.As the Board and the Courts have repeatedly held, the Act isviolated by the commission of coercive acts,regardlessof whether suchacts are effective in accomplishing the intended results.2.We also concur in the Trial Examiner's finding that the Re-spondent violated Section 8 (3) of the Act by discriminatorily dis-charging Barker."ORDERUpon the entire record in the case, and pursuant to Section 10 (c),of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Columbian Car-bon Company, Ulysses, Kansas, its officers, agents, successors, andassigns shall:3We also agree with the Respondent that the record does not show that a competitorof Respondent had granted or had announced its intention of granting a wage increase"on or before May 1."The precise date, however,is immaterial in the consideration ofthis case.kWe do not rely on Bond's conversation with Shift Foreman Bellis,wherein Bond askedif Bellis had heard any organizational talk among the employees and Bond's instruction thatBellis report any"argument"concerning the Union.Inasmuch as Bellis replied that hewould report such"argument," "providing they were neglecting their duties," we construeBond's request as referring only to such activities as impeded production during workinghours which we do not consider violative of Section 8 (1) of the Act.6 This letter, dated June 5, 1946,states among other things that the Respondent "doesnot discriminate between any employees in any way regardless of whether they belong orrefrain from belonging to any labor union . . .In reaching this conclusion,we do not reply upon the statements made by Shift Foremanwelsh in his conversationwithBarker and Shores, as set forth in the Intermediate Report,or on the reference by Shift Foreman Phillips to Barker as "one more of the union radicals,"no evidence appearing that Phillips or welsh had anything to do with Barker's discharge.Nor do we interpret the term "horse play" as used by Milton in explaining the reason forBarker's discharge,as referring to "union activity"As statedin the Intermediate Report,Milton also remarked shortly after Barker's discharge that he had"got rid of two of myradicals."While it is highly probable that he may have been referring to Barker, we donot find on the preponderance of the evidence that this was, in fact,the case. 64DECISIONS OF' NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Discouraging membership in International Union of OperatingEngineers, AFL, or any other labor organization of its employees, bydischarging or refusing to reinstate any of its employees, or in anyother manner discriminating in regard to their hire or tenure ofemployment, or any term or. condition of their employment;(b) In any other manner interfering with, restraining or coercingits employees in the exercise of the rights to self-organization, to formlabor organizations, to join or assist International Union of Operat-ing Engineers, affiliated with the American Federation of Labor, orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act as amended :(a)Offer Lee Roy Barker immediate and full reinstatement tohis former or substantially equivalent position without prejudice toh is seniority or other rights and privileges ;(b)Make whole Lee Roy Barker for any loss of pay he may havesuffered by reason of the Respondent's discrimination against him,by payment to him of a sum of money equal to the amount which hewould have earned as wages during the period from the date of hisdischarge to the date of the Respondent's offer of reinstatement, lesshis net earnings during such period;(c)Post at its plant at Ulysses, Kansas, copies of the notice attachedto this Intermediate Report, marked "Appendix A."' Copies of suchnotice, to be furnished by the Regional Director for the SeventeenthRegion, shall, after being duly signed by the Respondent's representa-tive, be posted by the Respondent immediately upon receipt thereof,and maintained by it for sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or cov-ered by any other material.., 3.Notify the Regional Director for the Seventeenth Region in writ-'ing,within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.7This notice,however, shall be and it hereby is, amended by striking from the first para-graph thereof the words "The Recommendations of a Trial Examiner"and substitutingin lieu thereof the words"A Decision and Order."In the event this Order is enforced by adecree of a Circuit Court of Appeals,there shall be inserted before the words "A Decisionand Order,"the words "A Decree of the United States Circuit Court of Appeals Enforcing." COLUMBIAN CARBON COMPANY65INTERMEDIATE REPORTMr. Robert S. Fousek,for the Board.Messrs. B. 31. Britainand J.C. Sanders,of Amarillo,Tex., for the Respondent.Mr. H. R. Shepherd,of OklahomaCity, Okla.,for the Union.STATEMENT OF THE CASEUpon a charge duly filed on May 24, 1946, by International Union of OperatingEngineers, A. F. of L., herein called the Union, the National LaborRelationsBoard, herein called the Board, by its Regional Director for the SeventeenthRegion (Kansas City, Missouri), issued its complaint dated June 10, 1947, against'Columbian Carbon Company, herein called the Respondent, alleging that theRespondent had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section S (1) and (3) and Section2 (6) and(7) of the National Labor Relations Act. 49 Stat 449, herein called the Act.Copies of the complaint, accompanied by notice of hearing, were duly servedupon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substance :(1) that from on or about May 1. 1946,1 to date of the complaint herein, theRespondent disparaged and expressed disapproval of the Union; attempted tosecure information from its employees concerning the Union, the active organizers,and the members thereof ; and attempted, by holding out promises of a wageincrease, to induce its employees to retrain from becoming members of theUnion, all in order to discourage membership in the assistance to the Union;(2) that on or about May 10, 1946, the Respondent discharged Lee Roy Barker.and since the date of such discharge has failed and refused to reinstate saidLee Roy Barker to his former position for the reason that he joined the Unionand engaged in concerted activities on its behalf; and (3) by the acts abovedescribed the Respondent interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.On June 23, 1947, Respondent filed its answer to the complaint wherein it ad-mitted that it was engaged in interstate commerce ; that the Union was a labororganization within the meaning of the Act ; but denied the commission of anyunfair labor practices.Pursuant to notice a hearing was held at Liberal, Kansas, on June 23, 1947before Peter F. Ward, the Trial Examiner duly designated by the Chief TrialExaminer.The Board and the Respondent were represented by counsel and theUnion was represented by an international organizer.All parties participatedin the hearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was afforded allparties.During the hearing counsel for the Board moved that certain hearsaytestimony,2 introduced by B. M.Britain,counsel for the Respondent, who testifiedon the Respondent's behalf, be stricken.The undersigned overruled the motionto strike when first made, with the proviso that it might be renewed at the closeof the taking of the testimony herein.The motion to strike was duly renewedand the undersigned reserved ruling thereon and now, forreasons setforth inSection III, B, below, grants said motion to strike. The parties were afforded anopportunity to argue orally before, and to file briefs, together with proposed'Unless otherwise indicated,all events referred to herein occurred in,1946.2 Such testimony pertained to certain statements, allegedly made to Britain as attorneyfor the Respondent,by Rowan Bond,plant production foreman, and Otis,A. Milton, thenwarehouse foreman, with reference to the discharge of Lee Roy Barker. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDfindings and conclusions with, the undersigned.The parties waived oral argu-ment.No briefs or proposed findings and conclusions have been submitted.On the entire record in the case, and from his observationof the witnesses, theundersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Delaware corporation with a license to transactbusinessin the State of Kansas. It maintains an office and operates a plant at Ulysses,Kansas, where it is now and has been continuously engaged in the manufacture,sale and distribution of furnace type carbon and related products.Respondent,in the course and conduct of its business operations at its Ulysses plant, causesand has continuously caused a substantial amount of materials to be purchased,delivered and transported in interstate commerce from and through States of theUnited States other than the State of Kansas to its Ulysses plant, and causesand has continuously caused a substantial amount of products manufactured,sold and distributed by it as a part of its business, to be delivered and transportedin interstate commerce to and through the States of the United States, other thanthe State of Kansas, from its Ulysses plant sII.THE ORGANIZATIONINVOLVEDInternational Union of Operating Engineers,A. F. of L., is a labororganizationwithin the meaning of Section 2 (5) ofthe Act.M. THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.Sequence of eventsThe record discloses that union organizational activities at the Respondent'splant began about March 1. The ensuing campaign was carried on with con-siderable secrecy to the end that a majority of the employees might be signed upin the Union before the Respondent learned of the campaign to organize.The Union had organized a Local at the United Carbon Co. Inc., hereincalled the United, a competitor of the Respondent, which operated a plant atRyus, Kansas, a distance of some 8 to 10 miles from the Respondent's Ulyssesplant.On or prior to May 1, the United granted, or announced the intention ofgranting, an 11 cents per hour raise to its employees.The proposed raise atUnited was rumored among Respondent's employees.The Respondent's officialsand top supervisors then heard rumors to the effect that its employees wereattempting to organize at the Ulysses plant.Thereafter, Rowan Bond, plantproduction foreman, began and continued a course of anti-union talks amongthe Respondent's employees.On or about May 1, Bond discussed the Union with Shift Foreman' D. E.Bellis, and asked him if he had heard of any organizational talk among the mem-aThe findings in this section are based upon the admissions contained in the Respondent'sanswer and upon^credited,uncontradicated testimony contained in the record.4,Shift foremen are included in the appropriate unit and are presently covered under the'contract in force between the Respondent and the Union. COLUMBIAN CARBON COMPANY67hers of his shift.Bellis replied that he had heard no such talk. Bond thenasked him to report any "argument" (concerning the Union) that he might hear.Bellis agreed to do this, "providing they were neglecting their duties."On another occasion during May,Bond expressed himself concerning theUnion in the presence of Bellis, R. L. Hampton, C. C. Marshall, R. W. Marshall,and Joyce Wilburn, to the effect that he had heard that the United had grantedits employees an 11 cents hourly increase in wages ; that the Respondent wasgoing to check the records with the United ; and if it found the rumors of suchincreaseto be true, the Respondent's employees would get "just as much ormore" as the United employes did"without any duet to pay or joining any labororganization."Bond stated further, however, that if the Union went ahead andorganized the Respondent's plant, the employees, would have to fight for the raisethemselves if they gotone.(Emphasis added.)At and prior to the time the foregoing statements were made it was customaryfor the Respondent to grant rest periods and the above statements were madeduring one such rest period.Bond concluded his above referred to remarks asfollows :The rest periods willbe stopped.These 5minute rests willbe over with ...when the Unioncomes inwe will have to have a full 8-hours' work withoutany breaks.e w days before the Board-conducted election'was held, employee JamesD. Cullum, who had heard rumors of a raise in wages, in the presence of Main-tenance Foreman Gray, asked Bond if he thought the employees would "have araise right away."Bond replied:Yes, we have a letter at the office and we would have had theraise alreadyif this Union had not been talked up too much. . . . Now, I don't knowwhether we will ever get araise. . . . Sofar as I am concerned you won't ifit goesUnion.'(Emphasisadded.)2.Conclusions as to interference,restraint,and coercionOn the basis of the foregoing and the entire record, the undersigned concludesand finds, that by the acts and statements of Bond, in requesting Bellis to reportto him any "Union argument.' that the foreman might hear from the crew ; byBond's statement to the effect that the Respondent would meet the raise inwages to its employees by the United "without any dues to pay or joining anylabor organization" ; by Bond's statement to the effect that if the Union wentahead and organized, the employees would have to fight for a raise and wouldbe deprived of their customary rest period ; by Bond's statement to the effectthat a raise in pay would have been had but for the fact that the Union had"been talked about too much" ; and by Bond's further statement that "so far as Iam concerned you won't [get a raise] if it [the plant] goes Union," the Respondenthas interfered with, restrained and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act, and thereby violated Section 8 (1)thereof.G The Union filed its petition for certification on May 16 or 17. Pursuant to a consentagreement an election was held on June 13 which was won by the Union.These findings are based upon the credited, uncontradicted and combined testimony ofBellis,R.W. Marshall,Hampton and Cullum. Bond was not called as a witness.Whilethe record discloses that he voluntarily left the Respondent's employ in the late summerof 1946, to enter a business of his own,it indicates that the Respondent was aware of hiswhereaboutsNo application for a continuance or request to take Bond's deposition wasmade on behalfof theRespondent. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The discriminatory dischargeof LeeRoy BarkerBarker,a former employee of United, was hired by the Respondent on March28.He was temporarily employed on construction work and was then assignedto "pulling black."He was an experienced carbon black worker, whereas amajority of those employed on pulling black were inexperienced.Barker re-ceived a 10 cent per hour raise shortly after he began to work. During practicallyall of his employment with the Respondent, Barker worked on the "graveyardshift," or from midnight to 8 o'clock a. m. Shift Foreman Welch who super-vised the graveyard shift, worked under the immediate supervision of WarehouseForeman Otis A. Milton.Welch discussed the Union with Barker and one Shores, a fellow worker onthe same shift, and told them, in'substance, "how-sorry the Union was" ; that itwould take the employees' money ; deprive their families, and call strikes.Welch's union discussions caused Barker and Shores to inform him that suchdiscussions interrupted their work.Barker lived in one of the Respondent-owned houses, which was so locatedthat all cars and persons going-to and from this house during the daytime couldbe easily noted, since there was nothing to obstruct the view.One Patrick, an employee of United, was one of the Union organizers whoassisted in organizing the Respondent's plant.At Barker's request, Patrickvisited him at his home on Sunday, May 5, between the hours of 1 and 2 o'clockin the afternoon.Patrick came by car which he parked at the east side ofBarker's house.During his visit Patrick gave Barker a union organization cardwhich the latter signed and returned to Patrick'Barker worked from 4 o'clockp.m. to midnight on that Sunday (May 5). About 9 o'clock p. in. on this sameday Bill Cullum' and, Pat Fugate, employees of the United, called at Respondent'splant and went to the place where Barker and Shores were working. The twoUnited employees were accompanied by'Shift Foreman WelchAfter Cullumand Fugate left the plant, Welch contacted Barker and asked him if Cullum wasnot the president of the Union's Local at the United plantBarker replied thatone Capley, who had worked at the United for 2 years, had informed him thatCullum was president of the Union's Local at the United plant.Welch thenused bad words," and said that if he had known that Cullum was such presidenthe would not have let him into the plant.Barker worked the Monday (May 6) shift with no untoward events occurring.On the following day, Tuesday, May 7, Barker was again assigned to the dayshift.About 3: 45 p. m. Bond told him that when he had checked certain sacksBond wished to see him. Barker contacted Bond as directedWhen he didso Bond said, "You know who is organizing this Union, if you will only talk"Bond- then asked Barker if the latter belonged to the Union. Barker repliedthat he did.Bond stated further that he knew who went to Barker's house,and that he knew every car that drove up to his house," because he had "some-body watching."On this occasion Bond also stated that he had checked the payrolls at United's plant; that the Respondent's employees were going to get thesame rate until they started "this campaign;" and added"if you get the Unionyou will get nothing "(Emphasis added)Bond stated in substance, that he7Barker had belonged to the Union while he was employed at the United plant.8 Not to be confused with James D Cullum, an employee of the Respondent who appearedas a witness on behalf of the Union herein"It is undisputed that Patrick visited Barker's home several times between May 5 andMay 10' COLUMBIAN CARBON COMPANY69'would prosecute the next man (outsider) he caught trying to organize a unionat theRespondent's plant 1°Some 2 weeksprior to May 10,Bondin a conversation with Bellis, stated thatifBarker"didn'tdiscontinuepoliticjng and talking" he was going to have tofire him.On May 10 at about 8 or 9 o'clock in the forenoon Bellis had a furtherconversation with Bond during which Bond, which reference to Barker,said, "Iam going totellMilton tofire that son-of-a-bitch today.""-On the evening, of Friday, May 10, Barker who had heard that one Woods (anemployee with less seniority than either Barker or Shores), had been promotedahead of himself and Shores,askedMilton what the latter meant by promotingWoods ahead of Barker and ShoresMilton replied that he had nothing to dowith Woods' promotion.Barker then told Milton that if it took "a union tostraighten this thing out and get it where the men could work it out, he (Barker)was for the Union."Immediately following the foregoing discussion both Milton and Barker leftthe plantBarker went to his homeShortly thereafter Barker's wife answereda knock at the door; then returned and reported that Milton had been at the doorand left word -that he had turned in Barker's time and for the latter to "comedown 'and get" it.Barker then called to Milton who refused to stop.Barker then went to the plant, saw Bond, and asked why he wasfired.Bondreplied, "You are not satisfied ... go see Milton."Bond added that when aforeman turns in a complaint about a man, he (Bond) "fires him."Barker left Bond and immediately called at Milton's house and knocked at thedoorWhen Milton opened the door and saw Barker he slammed the door inBarker's face aFollowing Barker's discharge employee James D. Cullum asked Milton if thelatter thought Barker was discharged for a good reason.Milton replied :I don't really think it is right, but the fellows have got to stop all this horseplay [union activity] or else the Company is going to clamp down"A, day or two after Barker"s discharge Milton discussed the Union with R. W.Marshall and stated to the latter that if the Union did not come into the plantthe men-would get the raise automatically.When Marshall said, "It looks likeitwould be better if we didn't get the Union," Milton replied, "Yes; I have got ridof two of my radicals."After Barker's discharge, Milton told employee Harley L. Carrol that he(Milton) "had nothing against his [Barker's] work."10These findings with reference to Barker's conversation with Bond and Welch are basedupon Barker's credited and uncontradicted testimony.Neither Bond nor Welch were calledas witnesses.The record does not indicate that either Bond or Welch were unavailableIn fact, it indicates that the Respondent was aware, as hereinabove stated, of Bond's where-abouts, and made no request for an adjournment or request to take Bond's deposition.11These findings are based upon Bellis' credited and uncontradicted testimony.12These findings covering the events of Barker's discharge are based upon Barker's cred-ited testimony.As related elsewhere herein neither Bond nor Milton were called as wit-nessesBarker impressed the undersigned as a truthful witness who sought to answer allquestions put to him both on direct and cross-examination, in conformity with the factsas he saw or recalled them.13These findings are based upon James D. Cullum's credited and uncontradicted testi-mony.Milton was not called as a witness. The recoid indicates that the Respondent haddischarged Milton in or about August 1946; had made an effort to locate him before theheating; and that such efforts proved to be of no avail. The undersigned granted addi-tional time for the Respondent to locate Milton and take his deposition, by giving it untilJuly 10, 1947, in which to locate Milton and advise the undersigned that Respondent hadfound himUnder date of July 10, 1947, counsel for the Respondent notified the under-signed by letter that its search for Milton had been unsuccessful.809095-49-vol. 79-6 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the day of Barker's discharge, Shift Foreman Phillips stated to employeeRay Hampton, "There goes one more of the union radicals." 14Contentions ; issuess ; conclusionsThe Respondent contends in substance and effect (1) that it discharged Barkerbecause he was "fussy and overbearing" with his fellow workers and his immedi-ate supervisors ; and because he was "continuously complaining and griping aboutthe way things were done," particularly with reference to "the promotion of mento different jobs" ; and (2) that inasmuch as Respondent had entered into aconsent agreement for holding the election, whereby the Union was selected asbargaining representative of its employees, and from the promptness with whichthe Respondent met with and concluded an agreement with the Union coveringwages, hours and working conditions, the Respondent demonstrated that it wasnot anti-union and thus may not be found to have engaged in any of the unfairlabor practices alleged herein.As to the first contention,the Respondent called neither Bond, Milton, Welchnor Phillips as witnesses and the testimony of Board witnesses with referenceto the statements and anti-union conduct of these four foremen, all as set forthabove, is uncontradicted.No other witnesses who purported to have first handor personal knowledge of the events occurring between Bond and Barker fromMay 5 to May 10, or purported to have had first hand knowledge of what oc-curred between Milton and Barker during the same period, were called by theRespondentB. A. Britain, one of counsel for the Respondent, took the witnessstand and sought to testify in substance, and in part, that as attorney for theRespondent he investigated Barker's discharge and in doing so interviewedForeman Milton. Britain sought to relate what purported to be Milton's versionof the events connected with such discharge. Such proposed testimony was ob-jected to by counsel for the Board, who moved to strike all testimony thereto-fore given by Britain relating to Milton's alleged statements to Britain.Theundersigned sustained the objection to the extent that Britain was not permittedto proceed further in giving Milton's version of such events, but Britain wasadvised that he might make an offer of proof of record.. Britain then offered inevidence a written statement purportedly signed by Milton on July 11, 1946,and purporting to relate Milton's version of the events connected with Barker'sdischarge.Counsel for the Board's objections to receipt of such statement inevidence was sustained by the undersigned,16 who reserved ruling on the motionto strike Britain's testimony theretofore given insofar as it related to statementsby Milton pertaining to Barker's discharge. Inasmuch as Britain's hearsaytestimony is inadmissible under the circumstances, the motion to strike is herebygranted.The Respondent relies upon two letters, each purportedly written under dateofMay 16, one signed by Bond and the other signed by Milton and each ad-dressed to the attention of J. B. Stewart, Plant Supervisor.The undersignedadmitted such letters in evidence over the objection of counsel for the Board,upon Stewart's testimony that it was Respondent's custom to require the im-14The findings with reference to statements made to Marshall by Milton;the statementsmade by Milton to Carrol;and statements made by Phillips to Hampton,all as relatedabove, are based upon the credited and uncontradicted testimony of Marshall, Carrol, andHampton. Phillips was not called as a witness,and, unlike Milton,was not shown to havebeen unavailable.15 Such statement was, by direction of the undersigned,included in the record as a"rejected exhibit." COLUMBIAN CARBON COMPANY71mediate foreman and the production foreman to make written reports when anemployee was discharged, and that such letters constituted reports required fromBond and Milton.Bond's "report" reads as follows :This is in regards to Mr. Lee R. Barker who was employed by the Colum-bian Carbon Company.He was discharged May 10, 1946 because of beingfussy and overbearing with his fellow men and his immediate supervisors.On several occasions the warehouse foreman, Mr. Otis Milton, came to meand stated that Mr. Barker was very fussy and hard to get along with. ItoldMr. Milton that I would talk to Mr. Barker which I did on April the8th, telling him that I had received complaints from his foreman Mr. Milton,and that he had to stop this fussing.That if he wasn't satisfied I'd ratherhe would quit, that I did hate to fire a man and more especially with a familythe size of Mr. Barkers.He promised me faithfully that he would stop it.On April the 12th Mr. Milton came to me stating that Mr. Barker cameinto the Warehouse and gave him a cussing and that he was tired of it. Igave Mr. Milton authority to fire Mr. Barker, which he did.Mr. Barkercame to me then wanting to know why he was fired. I told him it was forkeeping up a disturbance on the job and cussing Mr. Milton which we can'tallow on the job.Milton's "report" reads as follows :The man in question, Lee R. Barker, was fired from this plant on Friday,May 10, 1946.He was fired for continually complaining and griping aboutthe way things were done. By things, I mean the promotion of men todifferent jobs.Mr. Bond had charge of the promotion, but Mr. Barkerwould eat me out for things over which I had no control.I had warned him at different times that he had better keep his mouthshut.Other men, including shift foremen, had also warned him.Only threeor four days before he was fired, Mr. Bond took him aside and talked tohim for some time about his continual complaining and attitude towardothers with whom he worked.He also made it hard on the men with whom he worked.He would throwoff on them by not doing his full duty.Hoping that this will help clearify (sic) matters, I am-Each of the foregoing alleged reports are in the form of a letter and addressedto Stewart's attention by the way of a Post Office box number thus indicatingthat the letters were written outside of the plant and sent to the Respondent bymail.The letters are dated 6 days after Barker's discharge and are not in theform of separation slips normally used by employers.The Board has held 16 that entries made in the course of business purportingto show reason for employees' separation from employment to be admissible inevidence.On the record herein, however, the undersigned cannot find that Bond'sand Milton's letters are entries made in the course of business.. From their con-tents both letters indicate that they were prepared after the Respondent knewor had reason to believe that charges alleging Barker's discriminatory dischargewere to be or had been filed."An entry made in the course of business" having to do with a non-discrimina-tory discharge, made in good faith, would not normally conclude, as did Milton's113See In theMatter of Mountain City Mill Co.,25 N. L. R. B. 397. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDalleged report, with the following: "Hoping that this will help clearify (sic)matters,I am_.11 17On the above and the record the undersigned concludes and finds that theBond and Milton letters were and are not entries made in the course of business,but are self-serving documents which were evidently prepared after the Respond-ent had reason and believed that charges had been or were to be filedallegingthat it had discriminatorily discharged Barker.Inasmuch as the subject matter of the letters had not been swornto and sincecounsel for the Board and the Union have not been afforded an opportunity tocross-examine either Milton or Bond in connection therewith, the letters andeach of th8m are insufficient to support any finding of fact other than that itappears from their face that they were prepared as a defense to an anticipatedfiling of the charges hereinIt is so found.This contention is without merit.As to the second contention,the record does disclose that the Respondent signeda consent agreement for the holding of the election hereinbefore referred to;and that the Respondent's representatives met with union representatives withthe result that an agreement covering wages, hours and working conditions satis-factory to each party were promptly reached.While the Respondent's conductin consenting to an election without requiring formal recourse to the Board's pro-cedure, and its promptness in meeting with, and bargaining with the Union, ishighly commendable, it is no defense to the unfair labor practices detailed aboveand found to have been committed by Bond, Milton, Welch and Phillips, for eachof whose actions the respondent is chargeable under the Act. It is so found.This contention is without merit.ConclusionsOn the above and the entire record the undersigned concludes and finds thatby the discharge of Lee Roy Barker on May 10, 1946, by thereafter refusing toreinstate him to his former or substantially equivalent position, because of hisUnion membership and activities, the Respondent has discriminatedin regardto his hire and tenure of employment and thereby interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic,and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, it will be recommended that the Respondent cease and desist therefrom andtake certain affirmative action which the undersigned finds necessary to effectuatethe policies of the Act.17The,charge herein was swornto on May 23,1946, and filed on May 24, 1946. Asstated hereinbefore the petition for investigationand certification was filed on or aboutMay 16 or 17. COLUMBIAN CARBON COMPANY73The undersigned found that the Respondent discriminated in regard to hire andtenure ofemployment of Lee Roy Barker, thereby discouraging membership inthe Union. It will be recommended that the Respondent offer said Lee RoyBarker immediateand full reinstatement to his former or substantially equiva-lent position," without prejudice to his seniority or other rights and privileges.The undersignedwill further recommend that said Lee Roy Barker be made wholefor anyloss of pay he may have suffered by reason of the discrimination againsthim, by paymentto him of a sum of money equal to that which he would haveearned aswages from the date of such discrimination to the date of his offer ofreinstatement,less his net earnings19during such period.Upon a consideration of the entire record, the undersigned is convinced thatRespondent's conduct indicates an attitude of opposition to the purposes of theAct generally.This attitude is disclosed by its discrimination against Lee RoyBarker.In order, therefore, to make effective the interdependent guarantees ofSection 7 of the Act,20 thereby minimizing industrial strife whichburdens andobstructs commerce, and thus effectuate the policies of the Act, it willbe recom-mended that the Respondent cease and desist fromin any manner infringing uponany of the rights guaranteed in Section 7 of the Act.On the basis of the foregoing findings of fact and of the entire record, the un-dersignedmakes the following:CONCLUSIONS OF LAW1. International Union of Operating Engineers, affiliated with the AmericanFederation of Labor, is a labor organization within the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of LeeRoy Barker, thereby discouraging membership in International Union of Operat-ing Engineers, affiliated with the American Federation of Labor. the Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (3) of the Act.3.By interfering with, restraining and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engaging in unfairlabor practices within themeaningof Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that Columbian Carbon Company, Ulysses, Kansas, its offi-cers, agents,successors,and assigns shall :1Cease and desist from:(a)Discouraging membership in International Union of Operating Engineers,affiliated with the American Federation of Labor, by discharging and refusingto reinstate any of its employees, or in any othermanner discriminating inIs In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position"is intended to mean"former position whereverpossible,but if such position is no longer in existence,then to a substantially equivalentposition."SeeMatter of The Chase National Bank of the City of New York, San Juan,Puerto Rico, Branch,65 N L R B. 827.10 SeeMatter of Crossett Lumber Co., 8 NL R. B. 440,497-498.20 SeeMay Department Stores,etc.,326 U. S. 376,Matter of D. C. Beck & Company,63N. L. R. B. 1426;andMatter of Caroline Mills, Inc.,64 N. L. R. B. 376 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDregard to hire and tenure of employment, or any term or condition of employ-ment ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to self-organization, to form labor organi-zations, to join or assist International Union of Operating Engineers, affiliatedwith the American Federation of Labor, or any other labor organization, tobargain collectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a) Offer Lee Roy Barker immediate and full reinstatement to his formeror substantially equivalent position and make him whole for any loss of pay hemay have suffered by reason of the Respondent's discrimination in the mannerprovided herein in the section entitled "The remedy" ;(b)Post in conspicuous places at its plant in Ulysses, Kansas, in)all placeswhere notices to employees are customarily posted, copies of the notice attachedhereto marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Seventeenth Region, shall, after being duly signed byRespondent's representative, be posted by Respondent immediately upon receiptthereof and maintained by it for sixty (60) consecutive days thereafter.Reasonable steps shall be taken by the Respondent to insure that said noticesare not altered, defaced or covered by other material ;(c)Notify the Regional Director for the Seventeenth Region, in writing,within ten (10) days from the date of this Intermediate Report, what stepsRespondent has taken to comply therewith.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may, withintwenty (20) days from the date of service of the order transferring the case tothe Board, pursuant to Section 203.45 of said Rules and Regulations, file withthe Board, Rochambeau Building, Washington 25, D. C., an original and six copiesof a statement in writing setting forth such exceptions to the IntermediateReport or to any other part of the record or proceeding (including rulings uponallmotions or objections) as he relies upon, together with the original and sixcopies of a brief in support thereof ; and any party may, within the same period;file an original and six copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy thereof upon each of the other parties.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.85. As further provided in saidSection 203.46, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)^days from the date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, and recommendations andrecommended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, con-clusions and order, and all objections and exceptions thereto shall be deemed0waived for all purposes.PETER F. WARD,Trial Ecvaminer.Dated September 30, 1947, COLUMBIAN CARBON COMPANYAPPENDIX ANovicE To ALL EMPLOYEES75)Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their rights to self-organization, to form labor or-ganizations, to join or assist INTERNATIONAL UNION OF OPERATINGENGINEERS,affiliated with the AMERICAN FEDERATION OF LABOR, or any other labor organi-zation, to bargain collectively through representatives of their own choosingand to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection.WE WILL OFFER to the employee named below,* immediate and full reinstate-ment to his former or substantially equivalent position without prejudiceto any seniority or other rights and privileges previously enjoyed and makehim whole for any loss of pay suffered as a result of the discrimination.*Lee Roy BarkerAll our employees are free to become or remain membprs of the above-namedunion, or any other labor organization.We will not discriminate in regard to.the hire or tenure of employment, or the term or condition of employment becauseof membership in or activity on behalf of any such labor organization.COLUMBIAN CARBON COMPANY,EmployerDated ------------------------------- By ----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof and must notbe altered, defaced, or covered by any other material.